Case 3:19-cv-00260-SMY Document 137 Filed 12/14/20 Page 1 of 2 Page ID #1409



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JARED M. SMITH,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 19-cv-260-SMY
                                                 )
 PENNY GEORGE, et al.,                           )
                                                 )
                        Defendants.              )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Jared M. Smith, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 claiming his Eighth Amendment rights

were violated while he was incarcerated at Vienna Correctional Center. On August 10, 2020, this

Court adopted in part and rejected in part Magistrate Judge Mark A. Beatty's Report and

Recommendation (Doc. 113). As a result, the Court granted in part and denied in part Defendants

John Baldwin, Penny George, Leslie Kluge, John Adams, Tammy Stephens, Nigel Vinyard, Dave

White, Matthew Swalls, and Bradley Shields' motion for summary judgment for failure to exhaust

administrative remedies (Doc. 76) and granted Defendants Alfonso David and Kimberly Birch's

motion for summary judgment for failure to exhaust administrative remedies (Doc. 78). Now pending

before the Court is Plaintiff’s Motion for Reconsideration (Doc. 120). For the following reasons, the

Motion for Reconsideration is DENIED.

       Rule 60(b) of the Federal Rules of Civil Procedure affords a party relief from judgment on

bases including mistake or “any other reason justifying relief from the operation of judgment.” Fed.

R. Civ. P. 60(b). However, relief under Rule 60(b) is only granted in exceptional circumstances.

United States v. 8136 S. Dobson St., Chicago Ill., 125 F.3d 1076, 1082 (7th Cir. 1997).


                                             Page 1 of 2
 Case 3:19-cv-00260-SMY Document 137 Filed 12/14/20 Page 2 of 2 Page ID #1410



       Here, Plaintiff argues the undersigned erred with respect to his objections to the Report as to

Defendant Shields.      Specifically, Plaintiff states that in footnote 2 of the August 10, 2020

Memorandum and Order, the undersigned mistakenly found that he did not object to the Report’s

finding that he did not file a grievance against Shields related to the allegations in the Complaint

(Doc. 115, p.4). He argues that he did object the Report’s finding that he did not exhaust his

administrative remedies as to Shields’ failure to intervene (Count I) and failure to provide adequate

medical care (Count 2). Plaintiff’s argument misapprehends the undersigned’s ruling and conflates

two issues: whether he filed a grievance regarding Shields’ conduct and whether he exhausted his

administrative remedies as to Shields’ conduct.

       In objecting to the Report, Plaintiff argued that he was not required to file a grievance

regarding Shield’s conduct (“Because I didn’t name defendants Shields [and others] . . . in an

exhausted grievance should not preclude my claim from proceeding against them” (Doc. 114, p. 2, ၁

6)). He did not, however, argue that the Report erred in finding that he did not, in fact, file a grievance

regarding Shields’ conduct. The undersigned considered Plaintiff’s argument and found that while

other Defendants were aware of Plaintiff’s grievances and he was not required to file separate

grievances regarding their conduct, he was required to file a grievance regarding Shields’ conduct

because Shields was not involved in the grievance process. Therefore, Plaintiff was required to file

an exhausted grievance against him pursuant to the Prison Litigation Reform Act prior to filing suit.

42 U.S.C. § 1997e(a).         Plaintiff has proffered no exceptional circumstances that warrant

reconsideration of this conclusion. Accordingly, Plaintiff’s Motion to Reconsider is denied.

       IT IS SO ORDERED.

       DATED: December 14, 2020


                                                       STACI M. YANDLE
                                                       United States District Judge

                                               Page 2 of 2
